Citation Nr: 1311464	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-35 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity prior to February 8, 2007, and a disability rating in excess of 40 percent from February 8, 2007.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and her spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2012.

At her hearing, the Veteran testified that she had recently retired from her employment.  She said that symptoms from her service-connected radiculopathy of the right lower extremity affected her ability to work and was one of the reasons for her electing to retire.  The Board finds the Veteran's testimony sufficient to raise an issue of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue is considered to be part of the Veteran's outstanding claim for an increased rating and is being remanded for the required development.

The issue of entitlement to an increased rating for the Veteran's service-connected lumbar disc disease, L4-S1, has been raised by the record.  The Veteran submitted a statement with her substantive appeal in October 2008 wherein she stated she wanted a 100 percent rating for her back.  The issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from October 1983 to June 1995.  She submitted her initial claim for entitlement to service connection for a back disability in June 1995.  The Veteran was granted service connection for a herniated nucleus pulposis, L4-5, S1-L5 with radiculopathy and chronic low back pain in March 1996.  She was awarded a 20 percent disability rating under Diagnostic Code 5293.  38 C.F.R. § 4.71a (1995).

The Veteran submitted her current claim for an increased rating in December 2003.  She specifically sought a separate rating for a claimed right leg disability.  

The RO granted a separate disability rating for radiculopathy of the right lower extremity in November 2005.  The Veteran was awarded a 20 percent rating, effective from the date of her claim in December 2003.  

The Veteran disagreed with the 20 percent rating in December 2006.  She was afforded a contract examination in February 2007.  Based on the results of that examination, her disability rating was increased to 40 percent, effective from February 8, 2007, the date of the examination.

The Veteran perfected her appeal of the issue in October 2008.  At that time she maintained that her higher rating should go back to the date of her claim.  She also stated that she had received private treatment for her leg pain to include steroid injections.

Private medical records were obtained that show the Veteran did receive an epidural steroid injection in June 2008.  She also underwent evaluation of her continued complaints of back and leg pain.  She had surgery in April 2009 in an attempt to address her increasing scoliosis.  She required follow-up surgery for that condition in June 2009.  

As noted in the Introduction, the Veteran testified regarding the symptoms associated with her right lower extremity radiculopathy and that they contributed to her deciding to retire from her employment.  She also testified that she was not able to walk in a normal heel to toe fashion but that her right foot sort of flopped or would drag sometimes.  The Veteran also said that she was monitored for her disability at the local VA facility and received medications for her symptoms.

The last examination of the Veteran's disability was in February 2007.  The latest private treatment records are dated in 2009.  The Veteran has testified to symptoms that appear to indicate a worsening of her symptoms.  Therefore, a current examination is required to properly assess the status of the Veteran's disability.

Also as noted in the Introduction, the issue of entitlement to a TDIU rating has been raised by the Veteran's testimony in September 2012.  In that regard, the Veteran must be given notice of how to substantiate her claim under the Veterans Claims Assistance Act of 2000 (VCAA) and appropriate assistance given in the development of the issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to a TDIU rating.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of her claim.  

2.  The RO should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her right leg radiculopathy disability since 2008.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  The Veteran should be afforded a neurological examination to assess the severity of her service-connected right lower extremity radiculopathy.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All indicated tests and studies deemed necessary by the examiner should be accomplished and all findings should be reported in detail.

The Veteran's disability is rated under Diagnostic Code 8520, 38 C.F.R. § 4.124a (2012).  Under that diagnostic code complete paralysis of the sciatic nerve is considered to be shown where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened (or very rarely lost).  Incomplete paralysis of the sciatic nerve, with marked muscular atrophy, is said to be severe.

The Veteran's current rating is for a moderately severe impairment from February 8, 2007.  She is also rated for a moderate impairment of the sciatic nerve from December 15, 2003.  

In addition to the results of the examination, the examiner is requested to provide an opinion that addresses the following questions:

a. Indicate whether the Veteran's disability more nearly approximates mild, moderate, moderately severe, or severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).

b. Identify any marked muscular atrophy or functional impairment of the right lower extremity deemed to be associated with the Veteran's service-connected right lower extremity radiculopathy.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered, if any.

If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal, as well as adjudicate the issue of entitlement to a TDIU rating.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


